Botheoce, J.
The liquors seized were such as are prohibited from being sold in this state. There were several packages of the liquor. Some had been shipped from Albert Lea, Minnesota, and some from Bock Island, Illinois, consigned to parties at Hampton, Eranklin county. They were carried by the express company, and held by it for delivery to the parties upon the payment of the purchase price. They were therefore the property of the consignors, and the express company was the agent of the consignors, with authority to *272transfer the title to tlie property upon payment of the purchase price. The property was therefore contraband under sections 1542, 1543, and 1553 of the Code, as amended-by chapter 143 of the Laws of the Twentieth General Assembly.
The liquor was held for sale; and, -as it is a proceeding against the property, it is wholly immaterial whether the officers of the express company knew the character of the property, or the uses to which it was to be put. It is its duty, under the statute, to know whether goods it receives for shipment are such as the law authorizes to be bartered and sold. It cannot be allowed to make itself an agent of one who is violating the laws of the state. It is to be remembered that this is not a criminal proceeding against the express company. It is a voluntary party to the proceeding.
AeEIRMED.